 


110 HR 2250 IH: To prevent inappropriate litigation against the United States.
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2250 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. McCaul of Texas (for himself, Mr. Brady of Texas, Mr. Gohmert, and Mr. Poe) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent inappropriate litigation against the United States. 
 
 
1.Limitation on use of appropriated fundsNone of the sums appropriated in any Act of Congress, whether enacted before or after the enactment of this Act, shall be used or made available to pay any claim against the United States by Osvaldo Aldrete-Davila arising out of the conduct of Ignacio Ramos, Jose Alonso Compean, or any other person engaging in duties as an employee of the Government on February 17, 2005. 
2.Nonwaiver of sovereign immunityNotwithstanding any other provision of law, the United States does not consent to the commencement or maintenance of any civil action against the United States by Osvaldo Aldrete-Davila arising out of the conduct of Ignacio Ramos or Jose Alonso Compean, or any other person engaging in duties as an employee of the Government on February 17, 2005.  
 
